Citation Nr: 1140857	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-21 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for bilateral hearing loss has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1956 to April 1959. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO denied the petition to reopen a claim for service connection for bilateral hearing loss.  Later in January 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2008.

The Board notes that, in the June 2008 SOC, it appears that the RO addressed the claim for service connection for bilateral hearing loss on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Accordingly, the Board has characterized the matter on appeal as set forth on the title page.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  In a January 2005 rating decision, the RO in Los Angeles, California RO, inter alia, denied service connection for bilateral hearing loss, although notified of the denial in a January 2005 letter, the Veteran did not initiate an appeal.

3.  No new evidence associated with the claims file since the January 2005 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss, or raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The January 2005 rating decision in which the RO denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the RO's January 2005 denial is not new and material, the criteria for reopening the claim for service connection for bilateral hearing loss are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, the veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an August 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for bilateral hearing loss, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The letter provided the definition of new and material evidence and notified the Veteran of the reason why his claim for service connection for bilateral hearing loss had previously been denied.  The January 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the August 2007 letter-which meets the content of notice requirements described in Kent, Dingess/Hartman, and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, Social Security Administration (SSA) records, and the reports of the December 2007 VA examination and the June 2008 VA addendum opinion.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his wife and his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim to reopen is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The RO previously denied the Veteran's claim for service connection for bilateral hearing loss in January 2005.  The evidence of record at that time consisted of the Veteran's service treatment records, VA treatment records from the Loma Linda, California VAMC from July 2002 through December 2004, and statements from the Veteran and his wife.

The Veteran's Form DD 214 indicates that he served as a basic utilities man.  The service treatment records revealed treatment for external otitis media of the right ear in March 1959.  There were no complaints, findings, or diagnoses related to hearing loss during service and the Veteran's April 1959 separation examination audiogram did not reveal any hearing loss. 

The VA treatment records reflected treatment for hearing loss.

In various statements, the Veteran and his wife asserted that his current bilateral hearing loss was related in-service noise exposure, including plane engines and weapons fire.  In a March 2004 statement, the Veteran's wife noted that the Veteran was treated for hearing loss in 1987-1988 and he received hearing aids at that time.

The basis for the RO's January 2005 denial was that there was no evidence that the Veteran's bilateral hearing loss was incurred in or caused by service.

Although notified of the RO's January 2005 denial later that month, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200.  The RO's January 2005 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105;  38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in July 2007.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's January 2005 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence added to the claims file since January 2005 includes medical treatment records from the Togus, Maine VAMC (dated from July 2005 through December 2007), SSA records, the December 2007 VA examination report and June 2008 addendum, as well as various written statements from the Veteran and his representative, on his behalf.

The Togus VAMC treatment records reflect treatment for bilateral hearing loss.  An October 2006 audiology report indicated that the Veteran had mild sloping to severe sensorineural hearing loss, bilaterally.  The audiologist noted that the Veteran used hearing aids.  The Veteran reported noise exposure from gunfire during service and occupational noise exposure from working in a factory after service.  On audiometric testing, pure tone thresholds reflected bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.

The SSA records reveal that the Veteran is in receipt of SSA benefits for low back disabilities.  The records do not contain any information revealing a connection between the Veteran's bilateral hearing loss and service.

In various written statements, the Veteran asserts that his bilateral hearing loss disability is a result of in-service noise exposure.  Specifically, the Veteran contends that he was exposed to noise while serving as a military policeman.  

On VA examination in December 2007, the Veteran reported that the onset of his hearing problems in the 1970's or 1980's.  He reported in-service noise exposure while serving as a military police/guard and from gunfire.  Post-service occupational noise exposure included working at a factory for 17 years, with no hearing protection for the first 6 years.  Audiometric testing results reflected a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385.  The examiner's impression was right ear mild sensorineural hearing loss at 500 Hertz (Hz) recovering to normal at 1000 Hz, mild sensorineural hearing loss at 2000 Hz, and a severe sensorineural hearing loss at 3000 and 4000 Hz and left ear mild sensorineural hearing loss at 500 Hz recovering to normal at 1000 Hz, mild sensorineural hearing loss at 2000 Hz, moderately severe at 3000 Hz, and severe at 4000 Hz.  The examiner opined that it was less likely than not that the Veteran's bilateral hearing loss is related to service.  

In a June 2008 addendum opinion, the VA examiner provided a rationale for his findings.  First, he noted that the Veteran's diagnosis of external otitis during service would not cause hearing loss because external otitis rarely causes hearing loss and when it does, that hearing loss is conductive rather than sensorineural-noting that the Veteran's hearing loss was sensorineural in nature.  In regards to in-service noise exposure, the examiner stated that noise induced hearing loss was unlikely to develop after a significant period of time, noting that the Veteran reported the onset of his hearing difficulties in the 1970's or 1980's-at least 15 years after service.  The examiner also emphasized that the Veteran's audiogram at separation was within normal limits and the Veteran had post-service occupational noise exposure.  Based on the foregoing, he concluded that the Veteran's hearing loss is less likely than not related to service.

While the objective evidence summarized above can be considered "new," in the sense that it was not before the RO in January 2005, it is not "material" for purposes of reopening the claim.  As noted, the Veteran's claim for service connection for bilateral hearing loss was denied in January 2005 because the evidence did not show that the Veteran's current bilateral hearing loss was incurred in or otherwise medically related to service.  The newly received evidence does not include any medical comment or opinion relating the Veteran's current bilateral hearing loss to service.  In fact, the only medical opinion addressing a nexus between the Veteran's current hearing loss and service-that of the December 2007 VA examiner-indicates that the Veteran's hearing loss is not medically related to service.  Accordingly, none of the new, objective evidence relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss, or raises a reasonable possibility of substantiating the claim.

As for statements provided by the Veteran and by his representative, on his behalf, the Board notes that as laypersons without the appropriate medical training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on a medical matter such as the etiology of the Veteran's bilateral hearing loss.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Therefore, where, as here, resolution of the appeal turns on a medical matter that cannot be established by lay evidence, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for bilateral hearing loss are not met, and the RO's January 2005 denial of this claim remains final.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


